Citation Nr: 1132342	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  09-49 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of the overpayment of nonservice-connected disability pension benefits in the amount of $5,165 to include the issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1944 to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 decision by the Committee on Waivers and Compromises (COWC) at the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA).  The issue on appeal was remanded for additional development in December 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

This case was previously before the Board and remanded in December 2010 with instructions that the RO/AMC, among other things, audit the Veteran's VA payments related to the overpayment at issue, address his claims as to the validity of the debt, consider all necessary adjustments due to unreimbursed medical expenses, and consider any remaining issue of entitlement to waiver of overpayment as to unjust enrichment in light of the amount of compensation payment the Veteran could have elected to receive during the period at issue.  

A review of the subsequent record shows that a February 2011 VA audit report indicated the overpayment created was the result of payments during the period from January 1, 2008, to December 31, 2008.  The audit shows the Veteran was paid monthly benefits of $429 from January to November and of $446 in December.  The total amount paid was $5,165.  The issue of validity of indebtedness was addressed in a June 2011 supplemental statement of the case.  

There is no indication, however, that the RO/AMC considered any adjustments to the amount of overpayment created based upon the Veteran's December 2008 Medical Expense Report, VA Form 21-8416.  Nor that the issue of entitlement to waiver of overpayment considered matters as to unjust enrichment in light of the amount of compensation payment the Veteran could have elected to receive for his 10 percent service-connected disability rating for tinnitus during the period at issue.  

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, additional development as to this matter is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC must consider any necessary adjustments to the amount of overpayment created as a result of the Veteran's report of unreimbursed medical expenses.  

2.  The RO/AMC must consider any remaining issue for entitlement to waiver of overpayment under all applicable laws and regulations.  Any determination as to unjust enrichment must take into consideration the amount of compensation payments the Veteran could have elected to receive for his service-connected tinnitus disability during the period at issue.  If any benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


